Citation Nr: 1507522	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post osteochondroma of the left knee with traumatic arthritis, currently assigned a 10 percent rating prior to December 28, 2012, and a 30 percent rating thereafter, for painful motion and limited extension.

2.  Entitlement to an increased rating for left knee instability, currently assigned a 10 percent rating prior to December 28, 2012, and 20 percent rating thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the prior rating of 10 percent for left knee arthritis based on limited flexion, based on a claim date of November 30, 2005.  

The Board notes that, in an April 2004 rating decision, the RO reduced the Veteran's prior rating of 50 percent for left knee arthritis to 10 percent, effective July 1, 2004.  The Veteran submitted numerous statements over the next several months disputing that determination and indicating an intent to appeal from the reduction, as well as that he believed he was entitled to a higher rating.  

A statement of the case (SOC) was provided in November 2004 regarding the question of a higher rating than 10 percent, although the question of the propriety of the rating reduction was not addressed at that time.  The Veteran then submitted a substantive appeal (VA Form 9) in November 2004 referencing his left knee disability rating.  Thereafter, there were several additional letters and reports of telephone contact regarding the question of a higher left knee rating and the reduced rating.  Indeed, the Veteran's representative submitted a "claim" for a left knee condition in June 2005, and the RO noted that the issue was already on appeal.  

Nevertheless, the Veteran submitted a written statement dated in September 2005, which was received by VA in October 2005, clearly stating that he wanted to "withdraw all other issues pending on appeal" as a result of favorable determinations regarding his claim for a total disability rating based on individual unemployability (TDIU) and other ratings.  The Veteran, as appellant, or his appointed representative may withdraw an appeal as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  The 2005 statement clearly included a withdrawal of the Veteran's pending appeal as to the claim for an increased rating and whether the left knee rating reduction effective July 1, 2004, was proper.  Accordingly, the Veteran's current appeal regarding the left knee proceeds from his claim that was received after he had withdrawn the prior appeal in October 2005.  The RO interpreted a statement from his representative on November 30, 2005, as a new claim for increased rating.  

In May 2009, the Veteran and his spouse testified regarding the severity of his left knee disability at a Board hearing before the undersigned at the RO; a transcript of the hearing is of record.  

In September 2009 and December 2012, the Board remanded the Veteran's increased rating claim for additional development and consideration.  As a result, in a May 2013 rating decision, the agency of original jurisdiction (AOJ) awarded a higher rating for left knee arthritis with limited flexion for a portion of the period on appeal, and assigned a separate rating for associated left knee instability, as reflected on the first page of this decision.  Although the Veteran did not expressly appeal from the award of a separate staged rating for instability, this issue is inextricably intertwined with the question of entitlement to a higher rating for his left knee disability based on arthritis with limited flexion.  This is because the Board must consider all potentially applicable diagnostic codes in assigning the proper rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In August 2013, the Board again remanded the Veteran's claim for additional information and clarification.  The claims file is now entirely contained in VA's electronic processing systems.  Although additional evidence was added to the claims file after the last adjudication by the agency of original jurisdiction (AOJ), the Veteran (through his representative) waived initial review of any such additional evidence in a January 2014 written statement.  Moreover, the additional evidence essentially notes continued arthritis and does not specifically address the knee.  



FINDINGS OF FACT

1.  The Veteran's left knee arthritis manifested by pain and other factors resulting in painful motion with extension to at least 10 degrees prior to December 28, 2012, and extension limited to 20 degrees since that date, even when accounting for functional loss after repetitive use and during flare-ups, but no ankylosis. 

2.  Throughout the appeal, the Veteran's left knee arthritis has manifested by pain, swelling, and other factors resulting in flexion limited to 15 degrees or less, when accounting for additional functional loss during flare-ups, but no ankylosis. 

3.  Throughout the appeal, the Veteran's left knee disability has manifested by moderate recurrent lateral instability, without recurrent subluxation. 

4.  Throughout the appeal, the Veteran has had a small left knee surgical scar that is not painful or unstable; he has not had a total knee replacement or amputation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to December 28, 2012, and in excess of 30 percent thereafter, for left knee disability with limited extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2014).

2.  Throughout the appeal period, the criteria for a rating of 30 percent for left knee disability with limited flexion have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  Prior to December 28, 2012, the criteria for a 20 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2014).

4.  Since December 28, 2012, the criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran was provided full notice of how to establish all elements of his claim for an increased rating, including in a February 2009 letter.  Although this letter was sent after the initial adjudication, this timing defect was cured by subsequent readjudication of the claim in several supplemental statements of the case.

Additionally, the Veteran and his representative indicated actual knowledge of the requirements to substantiate his claim during the May 2009 Board hearing, via questions and testimony as to the nature and severity of his symptoms, and why he believes they are worse than the current ratings.  The Veterans Law Judge explained the general requirements for an increased rating claim, and asked questions to elicit pertinent information to help substantiate the claim.  Indeed, the case was remanded to obtain additional evidence due, in part, to the testimony during the hearing.

All pertinent, identified medical evidence has been obtained, including service treatment records and VA treatment records; there has been no identified private treatment for the knee.  Although the last treatment records in the claims file are dated in 2011, the Veteran was afforded a VA examination in December 2012.  There were also subsequent clarifying addenda regarding whether the Veteran had undergone a total knee replacement and any additional motion lost during flare-ups.  There is no argument or indication that any further outstanding VA treatment records are necessary for a fair adjudication, or that the available medical evidence does not accurately reflect the severity of the disability at those times.  In particular, there is no indication of an increase in severity since the last medical evidence.

Pursuant to prior remand directives, the 2012 VA examiner provided addenda in September 2013 and December 2013 to clarify whether the Veteran had undergone a total knee replacement (TKR) and to attempt to provide an estimation of the degrees of additional loss of range of motion during flare-ups.  The examiner answered the question regarding TKR, consistent with the other evidence as discussed below.  He stated that he could not provide an estimated degree of loss during episodes of flare-ups without resort to mere speculation, indicating that he could not quantify any degrees lost with observing the flare-ups or other objective evidence in that regard.  This opinion and explanation are adequate because they reflect consideration of the available and feasibly obtainable information, not merely the limitations of a particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  It is not likely that an examination could be performed under the conditions of a flare-up or sufficiently repetitive use of the knee.  Further, the VA examination reports show decreased function with repetitive testing, and the lay and medical evidence otherwise shows the approximate degree of impairment during such episodes.  As such, there is no indication that a further remand would likely provide such information or result in a different opinion.  Indeed, in a November 2014 brief, the Veteran's representative summarized the information from the addenda and stated that the remand directives had been satisfied.  

The prior remand directives were substantially completed, and a further remand is not required; a remand would only result in additional delay without any likely benefit to the Veteran.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  There is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim.  

At the hearing, the undersigned engaged in a conversation aimed at identifying evidence that could further substantiate the claim.  The Veteran's testimony centered on his symptoms and thereby showed his understanding that the disability was rated on the basis of those symptoms.  The claim was remanded so as to obtain evidence that could substantiate the claim.  The duties imposed by 38 C.F.R. § 3.103, as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010); have been met. 

II. Merits Analysis

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As discussed above, the issues on appeal proceed from a November 2005 claim.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Limitation of Motion 

Historically, the Veteran had left knee surgery during service.  Although the 2012 VA examiner initially indicated that the Veteran had undergone a total knee replacement (TKR) in 1970, the examiner clarified in 2013 that there was no evidence of any such procedure.  The other evidence of record also contains no suggestion that of a total knee replacement.  Rather, the service treatment records show that an osteochondroma, or bony growth, developed over the lateral left knee after trauma during service, and this was removed or debrided from the left distal femur (knee) in 1969.  Similarly, X-rays over the years have noted a history of status post osteochondroma of the left knee with traumatic arthritis; they have shown progressive degenerative changes, and MRIs showed a torn meniscus, but there was no evidence or suggestion of a total knee replacement.  The Veteran has denied any other surgery, and there was no reference to a total knee replacement until the 2012 VA examination.  As such, this notation in 2012 appears erroneous.  

The Veteran's X-rays over the years have shown progressing arthritis in the left knee, from minimal to mild degenerative changes, with occasional effusion.  See, e.g., December 2012 VA examination (noting August 2008 x-ray findings of mild tricompartmental degenerative disease and depression of lateral tibial plateau unchanged, suggestion of suprapatellar joint effusion; similar to the prior study in January 2006); November 2005 VA treatment record (noting January 2006 x-rays showing no significant change when compared to the prior study in March 2005, and no effusion); October 2003 VA examination (x-rays showed progression since 1999); March 1999 VA treatment record and x-ray (x-rays showed bipartite patellae and narrowing of medial and lateral compartments, minimal degenerative changes).  

In addition to arthritis, there is evidence of meniscal impairment, which has been attributed to degenerative changes related to the Veteran's prior left knee surgery.  For example, a December 1999 VA treatment record, prior to the appeal period, noted complaints of frequent pain and giving way, and that an MRI showed a tear of the lateral meniscus.  An October 2000 VA treatment record then noted a longstanding history of lateral knee pain that was probably associated with a degenerative tear based on the MRI.  

Although subsequent testing was frequently negative for meniscal pathology through McMurray's testing, in a March 2005 VA treatment record, the provider again noted that the Veteran's symptoms were related to a probable meniscal tear.  Another MRI was conducted in June 2005 for a history of left knee pain, stiffness, and buckling to rule out meniscal tear.  

The conclusions were abnormal bilateral meniscal morphology that likely represented post-surgical change as the result of old meniscal maceration; degenerative changes involving the medial and lateral compartments; probable old sprain of the anterior collateral ligament (ACL); and moderate-sized joint effusion with evidence of mild synovial proliferation or hypertrophy.  In an August 2005 VA treatment record, the provider again stated that there was meniscal pathology probably from post-surgical changes.  A November 2005 VA treatment record noted a left knee injury years ago, arthritis and torn lateral cartilage treated with arthroscopy.  The impression was lateral joint space arthritis and degenerative tear of the posterior horn of the lateral meniscus.

As discussed below, resolving doubt in the Veteran's favor, he meets the criteria for a separate 30 percent rating for limited flexion of his left knee under DC 5260.  He has also been assigned separate rating for limited extension under DC 5261 and recurrent instability under DC 5257.  Although his complaints of locking, pain, and swelling or effusion may also support a rating for dislocated semilunar cartilage (or torn meniscus) under DC 5258, only a 20 percent rating is available under that code.  See 38 C.F.R. § 4.71a.  Further, these complaints are contemplated by the separate ratings for limited flexion, limited extension, and instability for the Veteran's left knee.  

Indeed, VA providers noted that the Veteran's complaints of pain and swelling during flare-ups (which he has reported result in severely limited flexion) and weakness and giving way (for which he has been assigned a separate rating for instability) may be due to meniscal pathology.  VA's General Counsel has also noted that removal of semilunar cartilage may resolve symptoms of restricted motion caused by tears and displacement, implying that tears or dislocation may involve limitation of motion.  See VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  As such, a separate rating may not be assigned for the Veteran's left knee disability under the code for meniscal impairment because it would be improper pyramiding.  38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.

Arthritis is generally rated based on limitation of motion of the affected joint.  If there is limitation of motion does not meet the compensable criteria under the appropriate diagnostic code, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  38 C.F.R. § 4.71a, DC 5003.  Similarly, where there is limitation of motion that is not compensable under DCs 5260 or 5261, a single 10 percent rating may be assigned for arthritis by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints warrants at least the minimum compensable evaluation for the joint.  VAOGCPREC 9-98.

Normal extension of the knee is to 0 degrees.  A noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a 10 percent rating, extension must be limited to 10 degrees.  A rating of 20 percent will be assigned for extension limited to 15 degrees, and a 30 percent will be assigned for extension limited to 20 degrees.  To warrant the next higher rating of 40 percent, extension must be limited to 30 degrees.  A maximum 50 percent rating will be assigned for extension limited to 50 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5261.

Normal flexion of the knee is to 140 degrees.  A noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5260.

Separate ratings may be assigned for compensable flexion and extension for the same knee (under DCs 5260 and 5261) to adequately compensate for demonstrated functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups; however, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis.  Pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Throughout the appeal period, the lay and medical evidence reflects similar left knee complaints.  The Veteran has had fairly constant left knee pain varying in nature from aching or throbbing to sharp, with increased pain after movements such as bending, squatting, kneeling, going up or down stairs, awkwardly stepping, certain twisting positions, and accidentally banging his knee.  He also has intermittent stiffness, swelling, locking, decreased range of motion (discussed further below), weakness, giving way, tenderness to palpation, and a feeling like bone rubbing on bone or crepitus.  

The Veteran generally treats himself with rest, ice, Motrin, hydrocodone, and/or Vicodin.  He has reported that he often did not see a doctor during his episodes of knee flare-ups, although he underwent physical therapy and Cortisone injections at times.  See, e.g., May 2009 hearing transcript; VA examinations in March 2005 (within the year prior to the appeal period), January 2006, August 2008, December 2009, and December 2012.  

During testing for VA treatment and examinations, the Veteran's left knee flexion has been consistently measured to 60 degrees or higher, including from the point at which pain began.  There were some notations of stiffness and resistance due to pain, and repeated notations that he was unable to squat or walk like a duck due to knee pain.  See, e.g., VA treatment records in March 2005 (left knee flexion to 130 degrees with pain), July 2005 (flexion to 110 degrees), August 2005 (flexion to 85 degrees), November 2005 (flexion to 125 degrees), March 2006 (flexion to 120 degrees); VA examinations in March 2005 (left knee flexion to 60 degrees with endpoint pain), VA examinations in January 2006 (flexion to 60 degrees), August 2008 (flexion to 70 degrees), December 2009 (flexion ranging from 60 to 115 degrees in various positions), and December 2012 (flexion to 85 degrees with pain beginning at 80 degrees, and flexion to 80 degrees after repetitive testing).  

Prior to December 28, 2012, the Veteran's left knee extension was repeatedly measured to 0 degrees.  See, e.g., VA treatment records in July 2005 and August 2005 (within in the year prior to the current claim), November 2005, and March 2006; VA examinations in January 2006, August 2008, and December 2009.  In an August 2010 VA treatment record focusing on the Veteran's low back and radiating pain, the provider noted that the Veteran had unspecified limited extension on the left from a prior surgery, which appears to refer to his osteochondroma.  

During testing for the December 28, 2012, VA examination, the Veteran was unable to fully extend the left knee, and his extension was limited to 20 degrees.

With regard to any changes after repetitive testing, the March 2005 VA examination noted that, during repetitive stress testing with a two-pound ankle weight applied to the ankles, the Veteran could perform 8 out of 15 kicks on the left side; he had pain, fatigue, weakness, but no incoordination.  The Veteran was again examined in April 2005, in part for the purpose of determining any additional limitation with repetitive testing.  At that time, he could perform 11 out of 15 knee kicks on the left from 90 degrees to 30 degrees, with endpoint pain as the most prominent factor for his decreased range of motion upon repetitive stress testing.  

During the January 2006 VA examination, the Veteran could perform 10 out of 10 knee kicks on the left, with pain and weakness, and he again reported pain as the number one limiting factor.  During the August 2008 VA examination, the Veteran was able to do 5 out of 10 repetitions on the left knee; he again complained of pain and weakness.  During the December 2009 VA examination, the Veteran was able to complete 10 out of 10 repetitions with the left knee.  He complained of pain throughout extension and flexion and he had weakness of the left leg; the examiner stated that pain was the primary issue, and there was no fatigability or lack of endurance.  

During the December 28, 2012, VA examination, the examiner noted that there was additional limitation in range of motion after repetitive use.  Again, as indicated above, the Veteran had 85 degrees of flexion with pain at 80 degrees during initial testing, and flexion limited to 80 degrees after repetitive testing.  Left knee extension was limited to 20 degrees, with pain at that point, during both initial and repetitive testing.  As such, it appears that the VA examiner's statement in this regard was directed toward the additional limitation of flexion. 

This examiner also noted that there was functional loss or impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He summarized that there were "chronic residuals of severe painful motion or weakness."  In a September 2013 addendum, this examiner reiterated that the Veteran's left knee pain, weakness, and fatigability would limit his functional ability and range of motion during flare-ups and repetitive use; however, he could not quantify the degrees of range of motion during flare-ups without objective evidence.  In a December 2013 addendum, this examiner further noted that the limitation of motion on repetitive use was recorded in the December 2012 initial VA examination report.  He stated that there were no flare-ups of the left knee during that examination, and he again stated that he could not speculate on the degrees of range of motion during flare-ups without observing the flare-ups.

The Veteran has provided competent evidence regarding the effects of flare-ups.  He has described nearly constant pain with varying degrees of severity, and chronic difficulty with squatting, crawling, bending, kneeling or being unable to "knee down," as well as problems going up and down stairs and getting out of car.  See, e.g., May 2009 hearing; August 2008, December 2009, and December 2012 VA examinations.  

The Veteran explained during the May 2009 hearing that he is unable to get up from a kneeling position due to knee pain, and has episodes when he is unable to crawl or bend his left knee when the fluid builds up.  Similarly, during the August 2008 VA examination, the Veteran reported having a few episodes in the past year where he had left knee pain that required him to stay on the couch for one full day, although he did not seek treatment at those times.  During the December 2012 VA examination, the Veteran stated that his left knee becomes swollen and he is unable to bend it about 2-3 times a month.  

The Veteran also had similar complaints around the time of his current claim in November 2005.  In a July 2005 VA treatment record, the Veteran complained of chronic pain with swelling and buckling, and he was advised to rest and ice the knee for 48 hours.  The Veteran indicated in a January 2006 records authorization that his left knee is very painful and often swells with fluid.  The Veteran's descriptions are relatively consistent with treatment records during flare-ups, and such reports are credible.

The Veteran's complaints concerning the effects of flare-ups primarily relate to pain with bending or flexion of the left knee.  As such, resolving doubt in his favor, there have been recurrent episodes of increased pain, swelling, and other factors that resulted in inability to flex his knee throughout the appeal period.  This appears to show limitation of flexion to 15 degrees or less during such periods, which warrants the maximum rating of 30 percent under DC 5260.  See 38 C.F.R. § 4.71a.  

The Veteran does not meet the criteria for a rating in excess of 10 percent for limited extension prior to December 28, 2012, or a rating in excess of 30 percent based on extension thereafter.  Rather, he had measured extension to 0 degrees until December 28, 2012, when he was limited to 20 degrees of extension.  See 38 C.F.R. § 4.71a, DC 5261.  His additional limitation during flare-ups or after repetitive use did not result in further impairment to warrant a higher rating for either period.  The Veteran's report of having to lie on the couch during flare-ups in August 2008 indicates that he did not have significant limitation of extension of the knee at those times.  Additionally, as noted above, he had the same degrees of extension before and after repetitive testing during VA examinations, although flexion was additionally limited to some extent.  

Moreover, although the Veteran was not able to complete all repetitions on the left leg during VA examinations in March and April 2005 and August 2008, these limitations were noted as due primarily to pain.  He was able to complete all repetitions for testing in the January 2006 and December 2009 VA examinations, despite complaints of pain.  Additionally, the widely varying levels of measured flexion in the left knee, which were noted as primarily due to pain, are consistent with differences in functional impairment based on the Veteran's varying levels of pain.  Painful motion alone does not constitute limited motion to warrant a higher rating for extension under DC 5261, and the Veteran is being awarded the maximum rating for flexion under DC 5260.  Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.59, 4.71a; VAOGCPREC 9-98.

There have been no findings of ankylosis for the Veteran's left knee, and there is no indication of limitation of flexion or extension that is analogous to ankylosis, so as to warrant a higher rating under DC 5256.  See 38 C.F.R. § 4.71a.  Rather, the Veteran has retained varying degrees of range of motion, including flexion from 60 degrees up to 130 degrees for testing when he was not experiencing flare-ups and extension to 0 degrees and then limited to 20 degrees as of December 28, 2012.  Id.  

The Veteran has already been awarded a 30 percent rating for limited flexion and at least a 10 percent rating for limited extension throughout the appeal period, based on the decision herein.  The highest available rating under the alternative criteria for arthritis under DC 5003 is 20 percent, and such a rating cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 & Note (1).

Instability

The Veteran has also been assigned a separate rating for left knee instability of 10 percent prior to December 28, 2012, and 20 percent from that date forward.  

This rating was based on complaints that the left knee intermittently felt unstable, gave way or buckled due to pain or weakness, sometimes causing him to fall, as well as a shaky or unsteady gait.  These are separate and distinct from his painful motion and limited extension or flexion, but they are duplicative with symptoms of meniscal impairment, as discussed above.  See Amberman, 570 F.3d at 1381; 38 C.F.R. § 4.14; see also VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997) (allowing separate ratings for arthritis with limitation of motion and for recurrent subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability).  

Recurrent lateral instability or subluxation of the knee will be assigned a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, or a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  Consideration of pain or other factors during flare-ups or after repetitive use under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran has used a brace for the left knee and a cane for trouble walking.  During VA examinations in March 2005 (within in the year prior to the current claim) and January 2006, he reported using a left knee brace occasionally; he had a slight limp but was unaided.  During the August 2008 VA examination, he reported using a cane or knee brace occasionally, and he continued to walk with a slight limp favoring the left leg.  

A December 2008 VA treatment record shows that the Veteran was issued a cane for gait disturbance.  During the May 2009 hearing, the Veteran testified that he usually wears a brace on the knee.  The December 2009 VA examiner noted that the Veteran had been issued a brace and a cane, but neither was present for the examination.  

Although this examiner noted that the Veteran's left leg weakness was likely related to his low back disability, an August 2010 VA treatment record concerning the back noted that the Veteran had limited extension and weakness in the left leg secondary to his prior surgery, appearing to reference the removal of an osteochondroma from the knee in service.  During the December 28, 2012, VA examination, the Veteran reported using a brace and a cane regularly.

Although the Veteran is competent to report instability or giving way of the knee, he is not competent to identify the cause of such symptom, to include whether it is due to his knee, back, or neuropathy because he has a complex medical history and multiple involved systems.  There have been repeated findings of no objective instability through testing of the Veteran's left knee.  See, e.g., VA treatment records in July 2005, August 2005 (both negative joint laxity), March 2006 (stable varus and valgus tests and anterior and posterior drawer tests); VA examinations in March 2005 (stable varus and valgus stress tests, negative Lachman's, anterior drawer and posterior drawer tests), January 2006 (stable varus and valgus stress test, anterior and posterior drawer tests negative), and December 2009 (no joint laxity observed, varus and valgus stress tests were negative).  

In contrast, previously, a March 1999 VA treatment record had noted complaints of giving way, and objective testing showed 2-3+ laxity to varus and valgus stress.  X-rays were also noted to show "significant laxity."  More recently, during the December 28, 2012, VA examination, tests for anterior instability (Lachman's), posterior instability (drawer), and medial-lateral instability (valgus/varus) tests were all 2+ on the left (out of normal, 1+, 2+, or 3+).  Given the Veteran's complaints regarding giving way of the knee over the years, and resolving doubt in his favor, he is entitled to a 20 percent rating for moderate recurrent lateral instability of the left knee throughout the appeal period.  38 C.F.R. § 4.71a, DC 5257.

To the extent that the Veteran may have more than moderate problems with instability or weakness of the left leg, including the need for more frequent use of a cane for unsteady gait and falls, these are not shown as due to his left knee.  Rather, the Veteran and his wife have acknowledged that some of his problems with shaky or unsteady gait and weakness are related to his peripheral neuropathy affecting the feet and legs and low back pain, but some of it is due to the knee.  See, e.g., May 2009 hearing transcript; March 2007 and July 2009 statements from Veteran and his wife.  Medical records also reflect treatment for the back and peripheral neuropathy, in addition to the left knee disability.  See, e.g., August 2010 VA treatment record.

Further, motor strength testing was normal (5/5) at the December 2009 VA examination, and there was a slight decrease with extension of the left knee (4/5) during the December 2012 VA examination.  Together with the repeated negative tests for laxity of the Veteran's left knee, the evidence does not more nearly approximate severe recurrent lateral instability at any point during the appeal.  As such, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, DC 5257. 

There is also no evidence of recurrent subluxation of the right knee, severe or otherwise, so as to warrant a higher rating on an alternative basis under DC 5257.  

Other potentially applicable codes

The Veteran has a scar on the left lateral knee from his surgery during service.  There is no indication that such scarring covers an area of at least six square inches (39 square centimeters), or is symptomatic in any way.  Rather, VA examiners noted that the scar was well-healed, not painful or unstable, and measured less than 39 sq cm (6 sq in).  See December 2012 VA examination (deep non-linear scar measuring 6x2 cm (12 sq cm total)); March 2005 and January 2006 VA examinations (5 cm scar).  As such, a compensable rating is not warranted for the Veteran's left knee scarring.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

There is also no evidence of impairment of the tibia or fibula, or traumatic acquired genu recurvatum to warrant a separate or higher rating under DCs 5256, 5262, or DC 5263, respectively.  See 38 C.F.R. § 4.71a.  Although the Veteran has worn a brace at times, there is no indication or evidence that this is due to or analogous to nonunion of the tibia or fibula under DC 5262.  Rather, the brace appears to be due to pain or instability, for which a compensable rating has already been assigned.  

General Considerations

The restrictions of the amputation rule have been considered.  Prior to December 28, 2012, the Veteran has been assigned ratings of 30 percent for limited flexion, 20 percent for instability, and 10 percent for limited extension.  These ratings combine for an overall disability rating of 50 percent.  38 C.F.R. § 4.25.  Beginning December 28, 2012, the Veteran's rating for limited extension was raised to 30 percent.  As such, his three left knee ratings combine for an overall disability rating of 61 percent, which rounds down to 60 percent.  Id.  The amputation rule is not violated, as the combined rating is not higher than 60 percent; however, a separate or higher rating may not be granted from December 28, 2012, forward without violating the rule.  See 38 C.F.R. §§ 4.68 (the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed) & 4.71a, DC 5164 (amputation of the lower extremity not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating).  

Staged ratings have been assigned for the left knee as discussed herein; however, further staging is not warranted, as the Veteran's symptomatology remained relatively stable during the various periods on appeal.  Any increases in severity were not sufficient for a separate or higher rating.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  In brief, the Veteran has had varying degrees of pain and other symptoms with resulting limitation of motion, instability, and asymptomatic surgical scarring from removal of an osteochondroma.  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Although the Veteran has been unemployed throughout the appeal period, he has already been awarded a total disability rating on the basis of individual unemployability (TDIU), as well as a combined 100 percent rating, and special monthly compensation (SMC) based on statutory housebound criteria (100 percent rating and additional disabilities rated as 60 percent disabling) for several periods.  As such, further consideration of these provisions is unnecessary at this time.  

The Veteran's claim has been granted to the extent described above, based in part on the benefit of the doubt doctrine.  The preponderance of the evidence is against an even higher rating or separate rating for any period.  As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this respect.  38 C.F.R. § 4.3.  




						(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent prior to December 28, 2012, and 30 percent thereafter, for the left knee disability based on limited extension, is denied.

A 30 percent rating for the left knee based on limited flexion is granted.

A 20 percent rating for left knee instability prior to December 28, 2012, is granted.

A rating in excess of 10 percent for left knee instability from December 28, 2012, forward, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


